Citation Nr: 1705491	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  12-02 817	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for degenerative arthritis, thoracolumbar spine, with Intervertebral Disc Syndrome (IVDS).  

2. Entitlement to service connection for a respiratory disability (claimed as pneumonia), to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Terri Perciavalle, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to September 2002, from February 2003 to January 2004, and from November 2004 to December 2010, including periods of service in Southwest Asia.  The Veteran also served on a period of active duty for training (ACDUTRA) from June to August 2001. 

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2011 rating decision of the VA Regional Office (RO) in San Diego, California, later transferred to the RO in Pittsburgh, Pennsylvania.   

In May 2012, a videoconference hearing was held before a Veterans Law Judge (VLJ) of the Board.  The Board remanded the case.  Following additional development, by December 2014 rating decision the RO increased the evaluation for thoracolumbar spine disorder from 10 to 40 percent, effective June 19, 2014.

In November 2016, the Board sent the Veteran correspondence that the hearing VLJ had since left employment of the Board, giving the Veteran the option to elect a hearing with a different VLJ.  The Veteran did not respond to this correspondence.  Shortly thereafter, his claims agent as designated representative commenced withdrawal of the appeal.


FINDING OF FACT

On December 21, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal.  Written communication from the Veteran's representative, received at the Regional Office in November 2016, stated intent to withdraw issues on appeal and/or raised for initial adjudication.  The Regional Office requested clarification.  December 2016 correspondence from the representative indicated the Veteran in fact withdrew his appeal pending at the Board.    

Consequently, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
D. Martz Ames
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


